Citation Nr: 1329409	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to increased ratings for hypertension, currently 
assigned "staged" ratings of 40 percent from March 13, 2007, 
60 percent from January 29, 2009, and 20 percent from June 
30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2010 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which assigned staged ratings for hypertension (40 
percent from March 13, 2007; 60 percent from January 29, 
2009; and 20 percent from June 30, 2010).  A notice of 
disagreement was received in October 2010, a statement of 
the case was issued in December 2010, and a substantive 
appeal was received in December 2010.  A Travel Board 
hearing was held in October 2011.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that additional 
evidentiary development is necessary prior to adjudication 
of the claim on the merits.

The Veteran testified in October 2011 that his blood 
pressure is unstable and that he receives ongoing private 
treatment.  A review of the private treatment records shows 
that the most recent treatment records are dated in 2011.  
The Veteran's statements suggest that updated treatment 
records may be available, and as such records may contain 
pertinent (even critical) evidence in the matter at hand, 
they must be secured.

Additionally, the Veteran's representative noted that the 
Veteran's private treatment records show "high highs to low 
highs, very high to low highs."  The representative stated 
that the Veteran has "some really abnormally high blood 
pressure readings" and they contend that the VA examination 
was inadequate as the readings were taken "sitting down in a 
five-minute span, where there's really no chance for 
variation of the blood pressure." 

Although there is no indication to suggest this VA 
examination was inadequate, the Board notes that the 
examiner did note that the Veteran's blood pressure was 
"still not adequately controlled."  In fact, a review of the 
private treatment records and the VA examination report 
shows fluctuations in diastolic pressure from 80 to 152.  
Accordingly, as the Veteran's hypertension appears to 
fluctuate, and as new treatment records may be associated 
with the file showing additional fluctuations, a new VA 
examination and opinion is necessary to assess the current 
severity of his hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to 
provide any authorizations necessary for 
VA to obtain records of any such private 
treatment.  The RO should obtain complete 
updated clinical records (those not yet 
secured) from all sources identified.  If 
any provider does not respond to an RO 
request for records, the Veteran and his 
representative should be so advised, and 
reminded that ultimately, it is his 
responsibility to ensure that private 
records are received.

2.  After completion of the above to the 
extent possible, the Veteran should be 
afforded a VA examination to ascertain the 
current severity of his service-connected 
hypertension.  The claims file must be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported to allow for 
application of VA rating criteria for 
hypertension as outlined in 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

Based upon current clinical data and a 
review of the available historical data 
(including private treatment records 
submitted), the examiner should provide a 
medical opinion as to whether the 
Veteran's hypertension from June 2010 is 
best described as manifested by diastolic 
pressures predominantly less than 100; 
predominantly between 100 and 109; 
predominantly between 110 and 119; 
predominantly between 120 and 129; or 
predominantly 130 or higher.  

The examiner should also provide an 
opinion as to whether the Veteran's 
hypertension is best described as 
manifested by systolic pressures 
predominantly less than 160; predominantly 
between 160 and 199; or predominantly 200 
or higher.

The examiner should indicate whether 
continuous medication is required for 
control of the Veteran's hypertension, and 
should fully describe all noted 
symptomatology associated with the 
condition.

A complete rationale for all opinions 
should be provided.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order, for further appellate review.





The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



